Title: From Benjamin Franklin to Charles-Guillaume-Frédéric Dumas, 4 May 1781
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Passy, May 4. 1781.
It is so long since I heard from you, that I begin to fear you are ill. Pray write to me, and let me know the State of your Health.
I inclose Morgan’s Acct. of his Engagement with Tarleton. If he has not already received it, it may be agreable to our Friend the Gazetteer of Leiden.
Everything goes well here, and I am ever, Your Affectionate Friend & humble Servant
(signed) B. Franklin
Mr. Dumas.
